DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the heating sheet has an operating temperature ranging from 100°C to 600°C”. It is unclear what structure is intended by the claim since the limitation describes the operating of the device and does not contain any structural limitations.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites “the heating sheet has an operating temperature ranging from 100°C to 600°C”. The claim does not contain any structural limitations to further limit the apparatus of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 2018/0043114) in view of FERNANDO et al. (US 2010/0163063) and FLEICHHAUSER et al. (US 5,591,368).
Bowen teaches a temperature controller for electronic smoking devices comprising a heater (118) and a controller (105) for controlling temperature of the heating sheet by collecting a real-time resistance of the heating sheet. Bowen teaches  the controller comprising a power drive unit (103), an analog-to-digital conversion unit (para. 0100), a control unit (105) and a real-time resistance detection unit (para. 0067). 
Bowen is silent to the heating unit being a metal heating sheet.
Fernando teaches a heating sheet, or heating blade, that may take the form of the heating blade taught in Fleischhauser US 5,591,368 (para. 0052). Fleischhauser teaches that the sheeting sheet is made of metal (col. 17 lines 5-30). It would have been obvious to one of ordinary skill in the art to substitute the heating blade of Fernando into the apparatus of Bowen because Bowen teaches that the heating unit may be a heating wire (para. 0081) and Fernando teaches that heating wires and heating blades are known equivalents for the purpose of heating an electronic smoking device (para. 0052).
Regarding claim 2, Bowen teaches the control unit is configured to adjust the output power of the power drive unit by outputting pulse width modulated waves with different duty ratios (para. 0090).  
Regarding claim 3, Bowen teaches the real-time resistance detection unit further comprises a switch module connected with the first voltage comparison circuit and the second voltage comparison circuit in series, and the switch module is electrically connected with the control unit (para. 0049).  
Regarding claim 4, Bowen teaches the switch module is a switch transistor (para. 0049).  
Regarding claim 5, figure 9 of Fleischhauser shows the heating sheet has a middle that is hollow frame and a tip end.  
Regarding claim 6, Bowen teaches the heating sheet has an operating temperature ranging from 200 °C to 400°C (para. 0089).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741